Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprigg (US 2013/0017806) in view of Panchapakesan (US 2018/0337889)


Regarding Claim 1,

Sprigg (US 2013/0017806) teaches a method implemented by a management application on a managed device associated with a first account identifier corresponding to a first user, the method comprising: 
receiving, at the managed device, a first message including a first communication restriction configuration for managing the managed device from a controller device, the first configuration defined by a second user of the controller device, the second user corresponding to a second user account (Paragraph [0024] teaches a child’s device (i.e. managed device) receiving a configuration message from a parental control settings server (i.e. controller device) wherein the configuration is defined by a second user (e.g. parent or other authorized source)), 
 identifying, based on the first message, the second account identifier associated with the controller device (Paragraph [0025] teaches identifying an account identifier of a parent or “other approved sources of authority”); 
determining that the second account identifier is a member of a trusted group of account identifiers that includes the first account identifier; and in response to the determination, automatically configuring the managed device based on the first communication restriction configuration, (Paragraph [0024] teaches once it is determined a parent or other approved source of authority is setting the restriction, automatically configuring the restrictions (“appropriate configuration message is…pushed”) 
including restricting access to one or more communication features of the managed device (Paragraph [0026] teaches restricting access of one or more features including “disable internet/texting capabilities during school”)

Sprigg does not explicitly teach wherein the communication restriction configuration is encrypted such that only the controller device and the managed device can access the communication restriction configuration 

Panchapakesan (US 2018/0337889) teaches wherein the communication restriction configuration is encrypted such that only the controller device and the managed device can access the communication restriction configuration (Paragraph [0017-0018] teaches the management service defining policies for managed devices) (Figure 1, and associated text shows a VPN tunnel between the controller device and the managed device (i.e. encrypted communication that only two endpoints of the tunnel can access));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention

The motivation is to provide a secure means to communicate the configuration (“provide security for transit” (Paragraph [0009] of Panchapakesan))

Regarding Claim 2,

Sprigg and Panchapakesan teaches the method of claim 1. Sprigg teaches further comprising: identifying that the first communication restriction configuration authorizes a first communication feature and deauthorizes a second communication feature; allowing access to the first communication feature; and preventing access to the second communication feature 

Regarding Claim 3,

Sprigg and Panchapakesan teaches the method of claim 2. Sprigg teaches wherein the first communication feature corresponds to a first application installed on the managed device and the second communication feature corresponds to a second application installed on the managed device (Paragraph [0024] teaches allowing access to Twitter)(Paragraph [0037] teaches preventing access to Facebook)..

Regarding Claim 4,

Sprigg and Panchapakesan teaches the method of claim 2. Sprigg teaches wherein the first communication feature corresponds to a first application feature of a first application installed on the managed device and the second communication feature corresponds to a second application feature of the first application (Paragraph [0024] teaches accessing Facebook)(Paragraph [0068] teaches adding a friend on Facebook).

Regarding Claim 5,

Sprigg and Panchapakesan teaches the method of claim 1. Sprigg teaches further comprising: receiving, at the managed device, a first communication from a third device associated with a third account identifier; based on the first communication restriction configuration and the third account identifier, (Paragraph [0031] teaches blocking messages from strangers based on who the “message sender” is).

Regarding Claim 6,

Sprigg and Panchapakesan teaches the method of claim 1. Sprigg teaches further comprising: determining that the first communication restriction configuration restricts communication with a third device associated with a third account identifier during a first time period; detecting an active communication session involving the managed device and the third device; and determining that a current time is within the first time period; and terminating the active communication session with the third device (Paragraph [0053] teaches limiting contacts based on time of day “limit certain individuals from calling/messaging after 9 PM).

Regarding Claim 7,

Sprigg and Panchapakesan teaches the method of claim 1. Sprigg teaches further comprising: receiving the first communication restriction configuration including a first communication restriction setting and a second communication restriction setting; determining, by the managed device, an age of the first user of the managed device; when the age is less than a threshold value, configuring the managed device based on the first communication restriction setting and the second communication restriction setting; and when the age is greater than or equal to the threshold value, configuring the managed device based on the first communication restriction setting while disregarding the second communication restriction setting (Paragraph [0052] teaches an eleven year old profile is less restrictive than a ten year old profile)

Regarding Claim 8,

Sprigg and Panchapakesan teaches the method of claim 1. Sprigg teaches the method of claim 1, wherein the second communication feature corresponds to user interface elements that allow the first user to configure a contacts database on the (Paragraph [0053] teaches allowing communication with “the parent, 911 and authorized contacts”)

Regarding Claims 9-16,

Claims 9-16 are similar in scope to Claims 1-8 and are rejected for a similar rationale.

Regarding Claims 17-24,

Claims 17-24 are similar in scope to Claims 1-8 and are rejected for a similar rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439